Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 
Response to Arguments
2.	In Remarks filed on 10/10/2022, applicant argues that the combined prior art does not teach “a group WUS parameter that is a function of location-based zone identification (ID) information of the sidelink UE”.
	However, the combined prior art is considered obvious by the rationales found in the newly cited prior art in combining with the previously cited prior art explained in the claim rejection section set forth below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-7 and 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. Pub. No.: US 2012/0275364 A1 in view of Huang et al. Pub. No.: US 2019/0098574 A1 and Lakshmi Narayanan et al. Pub. No.: US 2016/0198316 A1.

Claim 1
Anderson discloses a method (fig. 4, 5 & 6B-C for PDCCH Wake-Up message) of wireless communication by a user equipment (UE) (UE in fig. 1A-B), comprising: 
receiving a group wake-up signal (WUS) (404 in fig. 4) from a base station (base station in fig. 1A and eNB in fig. 1B); and 
decoding the group WUS (par. 0072) based on group identification (ID) information of the UE (404 in fig. 4 and par. 0071, wake-up message may be addressed to a group of UEs using a group identifier referred to as a wake-up radio network temporary identifier W-RNTI; par. 0072, the wake-up RNTI may be decoded by the UE).
	Although Anderson does not explicitly show: “a sidelink user equipment (UE); and a group WUS parameter that is a function of location based zone identification (ID) information of the sidelink UE; and communication with another sidelink UE via sidelink communications”, the claim limitations are considered obvious by the following rationales. 
Firstly, to consider the obviousness of the “a sidelink user equipment (UE) and the sidelink UE”, recall that claim does not specifically define what type of sidelink is required such as Bluetooth, Wi-FI or NFC. Hence, “the sidelink UE” could be reasonably interpreted as “Wi-Fi enable UE”. In particular, Huang teaches “Wi-Fi enable UE” (see user devices in fig. 1 and 802.11 transceiver in fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify group messages for LTE wakeup of Anderson by providing group identification indication signaling as taught in Huang. Such a modification would have used a group identification indication to exchange data between a user equipment and a network device for so that the use of efficient batteries could have allowed user for longer times between recharges or replacement as suggested in par. 0003 of Huang.
Secondly, to address the obviousness of the amended claim limitation: “a group WUS parameter that is a function of location-based zone identification (ID) information”, recall that Huang teaches that access point sending wake up packet including a frame with the control field, address field, type dependent field, frame body field and FCS field (fig. 3), and those fields are made up of bitmap (401 in fig. 4), property field (402 in fig. 4), and elements (fig. 5). The values in the fields or elements in fig. 3-5 of Huang are group parameters which dictates the functions of group ID of a UE. For instance, group ID is assigned to UE based on UE capabilities and limitation to the group members in a group ID (see par. 0044-0046 of Huang). Moreover, the identifier filed in fig. 3 and fig. 4-5 of Huang indicates that which group ID the UE belongs to. Hence, group ID in fig. 3, membership of group ID fields and property field for group ID in fig. 4, number of signaled group ID field, value of group ID filed in fig. 5 of Huang reads on the claimed feature “zone ID information”. Huang’s group ID is a parameter or capability based group ID not a location based zone identification (ID) information. It could be seen in Lakshmi Narayanan. In particular, Lakshmi Narayanan teaches clustering UEs based on proximity or location, communicating cluster group identifier, and monitoring UEs for reassigning or partitioning (fig. 5, see fig. 2-4).

    PNG
    media_image1.png
    567
    733
    media_image1.png
    Greyscale

	Lastly, to address the obviousness of the claim limitation “communication with another sidelink UE via sidelink communications”, recall that Wi-Fi enabled UE 124, 126 and 128 in fig. 1 of Huang would have communicated each other via Wi-Fi link, i.e., sidelink, in the same way that access point and UE communicate via 802.11 depicted in fig. 2 of Huang. Further evidence could be seen in Lakshmi Narayanan. In particular, Lakshmi Narayanan teaches D2D communication between UE-1 and UE-2 (step 6 of fig. 3) and Wi-Fi Direction communication between UE-3 and UE-4 (step 7 of fig. 3).
	For the above reasons, the claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify group messages for LTE wakeup of Anderson in view of Huang by providing network assisted automatic clustering as taught in Lakshmi Narayanan to obtain the claimed invention as specified in the claim. Such a modification would have included network assisted automatic clustering to form a user group based on location of user equipments (UE) so that UEs could have established D2D or V2V or Wi-Fi direct in the same group without exhaustive scanning that could drain the battery quickly as suggested in par. 0018 of Lakshmi Narayanan.

Claim 2
Anderson, in view of Huang and Lakshmi Narayanan, discloses the method of claim 1, further comprising receiving the zone ID information in a physical downlink control channel (PDCCH) payload (Anderson, see fig. 4 for wake-up indication 404 included in PDCCH control region and par. 0071 for W-RNTI; therefore, the combined prior art reads on the claim).
Claim 3
Anderson, in view of Huang and Lakshmi Narayanan, discloses the method of claim 1, further comprising receiving the zone ID information by descrambling a portion of a cyclic redundancy check (CRC) code with the zone ID information (Anderson, wake-indication 404 including w-RNTI in fig. 4, and see fig. 1E for CRC 191 and XOR with user ID or RNTI to obtain scrambled CRC 193 in the message; Huang, CRC in FCS field 305 of fig. 3 and par. 0048; accordingly, the combined prior art renders the claim obvious).

Claim 4
Anderson, in view of Huang and Lakshmi Narayanan, discloses the method of claim 1, further comprising receiving the group WUS in a search space and time location for monitoring for the group WUS, the search and time location being based on the zone ID information (Huang, group ID in fig. 3-5; Joseph, time and location in the position mapper sampler table 1121 in fig. 11; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 5
Anderson, in view of Huang and Lakshmi Narayanan, discloses the method of claim 1, in which the zone ID information includes zone IDs from contiguous zones (Anderson, as depicted in fig. 1A-B, coverage of base station could be considered contiguous, and see wake up signal 404 with RNTI in fig. 1; Huang, user devices 120 in fig. 1 is covered by a common access point; Lakshmi Narayanan, as depicted in fig. 1A & 4A-C, clusters are contiguous; therefore, the combined prior art meets the claim condition).

Claim 6
Anderson, in view of Huang and Lakshmi Narayanan, discloses the method of claim 1, in which the sidelink UE is in coverage from a cell different than one other sidelink UE receiving the group WUS (Anderson, UE in fig. 1A-B; Huang, user devices are in coverage from access points not from the other user device in fig. 1; Lakshmi Narayanan, cell 1 and cell 2 in fig. 1A and UE could move into cell 2 area, see UE movement in fig. 3-5; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 7
Anderson, in view of Huang and Lakshmi Narayanan, discloses the method of claim 1, further comprising decoding the group WUS based on common UE parameters in addition to the zone ID information (Anderson, par. 0072, PDCCH wake-up message decoded by the UE includes other parameters in addition to wake-up RNTI; Huang, fig. 3, frame control 301 or address 302, type dependent 303, frame body 304 and FCS 305 are common parameters; and thus, the combined prior art renders the claim obvious).



Claim 14-20
	Claims 14-20 are apparatus claims corresponding to method claims 1-7. All of the limitations in claims 14-20 are found reciting the structures of the same scopes of the respective limitations in claims 1-7. Accordingly, claims 14-20 are considered obvious by the same rationales applied in the rejection of claims 1-7 respectively set forth above.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571) 270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/San Htun/
Primary Examiner, AU 2643